Citation Nr: 0740358	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  07-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1954, including service in Korea for over a year and 3 
months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The representative notes that in October 2006, a VA 
audiologist expressed an opinion that hearing loss and 
tinnitus were consistent with military noise exposure.  The 
representative requests that a claim for service connection 
for tinnitus be considered.  That issue is referred to the 
agency of original jurisdiction (AOJ) for appropriate 
disposition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a consultation report signed in October 2005, a VA 
audiologist noted a hearing loss in both ears and expressed 
the opinion that it was as likely as not that the 
sensorineural portion of the hearing loss was service-
connected.  In October 2006, the chief of the VA audiology 
service at a VA medical center expressed the opinion that 
hearing loss and tinnitus in the right ear was sensorineural 
and consistent with military noise exposure.  The hearing 
loss in the left ear was consistent with tympanic membrane 
perforation reported to have occurred post service.  The RO 
discounted both opinions because the claims file was not 
available to the medical personnel rendering the opinion.  A 
VA audiology examination was scheduled, but the veteran did 
not report.  His representative has requested that the 
examination be rescheduled.  Giving the opinions of record, a 
current examination with review of the claims folder is 
desirable.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an audiology examination and 
examination of his ears.  Audiometric 
testing and any other tests or studies 
needed to respond to the following 
questions should be done.  The claims 
file should be made available to the 
examiners for review prior to the 
examination.  The examiners should 
respond to the following questions with 
a complete explanation.  

a.  Diagnose the veteran's current 
bilateral hearing and ear disorders.  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has a right ear hearing 
loss as the result of disease or injury 
during his active military service?  

c.  Is it at least as likely as not 
that the veteran has a left ear hearing 
loss as the result of disease or injury 
during his active military service?  

d.  Is it at least as likely as not 
that the veteran has tinnitus as the 
result of disease or injury during his 
active military service?  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



